On Motion to Dismiss ti-ie Appeai.
The opinion of the court was delivered by
Breaux, J.
Defendant filed a motion to dismiss the appeal on the •ground that the order of appeal was defective, for the reason that it did not designate to which court it was taken and the return day of the appeal; and on the further ground that the Supreme Court is ■ without jurisdiction ratione maieriae.
The record shows that on account of plaintiff’s counsel the appeal was made returnable “to the proper court, according to law.”
Two days after the appeal had been granted, plaintiff filed a bond ■ of appeal, reciting in the bond that it had obtained an order of appeal from the judgment, which had been made returnable to this court.
In our view, this order is scarcely the order required under the statute. We think, in such orders, it should be made to appear to which court the appeal is returnable, whether to the Circuit Court or to the Supreme Court, otherwise the appellee might have just ground to complain.
We do not, however, dismiss the appeal on this ground, as the appeal ' bond was filed almost immediately after the order of appeal had been granted as before stated.
*1024We will not dismiss this appeal, as the bond and a notice of appeal cure the defect. The ruling, we must say, applies only to the state of facts here.
As relates to the notice of appeal, the second ground urged to dismiss the appeal, and the mistake made as to date, if appears that, notice was given to the appellee to appear before this court at its next regular return day. A date was superadded, which was erroneous; it was, however, mere surplusage; it was not misleading; besides, it. was the error of the clerk of the court, and not an error which should prejudice plaintiff’s right of appeal, as he had nothing to do with the-error.
This brings us to the question of jurisdiction ratione maieriae raised by the appellee. Its contention is that the petition prays only for five hundred dollars damages, and, therefore, the case does not come within'the jurisdiction of this court.
We have analyzed the petition as relates to this ground urged for dismissal. Plaintiff alleged that if is the owner, and in possession of various telephone exchanges and is lessee of the Teche and Vermillion telephone line running through the parishes of Iberia, Vermillion, Lafayette, and St. Mary; that the plaintiff corporation has an exchange in the town of Eranklin, connected by wire with its other exchanges; that there is another company, known as the Cumberland Telegraph and Telephone Company; that it has been reconstructing its wires in the town of Franklin; and that its agents have maliciously and wantonly, against the protest of plaintiff, pulled and dragged the-wires belonging to the defendant company, over plaintiff’s telephone wires, injuring, breaking down and crossing them, making it impossible for its patrons and customers to get connection with the central station and possessories; that these agents have cut guy wires which support the poles of plaintiff; that defendant in thus crossing plaintiff’s wires has caused plaintiff great damage, resulting in causing its customers and patrons to be displeased with the telephone system; that in many eases, they refused to pay their rent, in consequence-that the act of defendant will cause it to lose many of its customers; that it has caused great annoyance, trouble and expense; that these illegal acts have caused damages already to the sum of $500.00; and' that if defendant is not restrained, it will result in the loss of all plaintiff’s customers and the entire destruction of its telephone system in the parish of St. Mary.
*1025Plaintiff having alleged that the trespass and injury complained of upon its telephone lines and exchange would result in the total loss if the injunction did not issue, and having shown, by evidence of one-of its witnesses, that this telephone exchange is worth $3000.00, we think that the court has jurisdiction.
The motion to dismiss the appeal is, therefore, denied.